Citation Nr: 1716503	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease (IHD), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	David Anaise, M.D., J.D.


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1964 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in Reno, Nevada now has jurisdiction over the claim.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claim. 

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Briefly, the Board notes the Veteran's Forms DD-214 establish his service in the Republic of Vietnam.  The RO denied service connection for heart disease in its April 2012 rating decision, on a direct basis and as due to herbicide exposure.  The RO reasoned, in relevant part, the evidence of record did not reveal a current diagnosis of ischemic heart disease (IHD).  Thus, the central issue to resolve is whether the Veteran has a current diagnosis of ischemic heart disease. 

The Veteran underwent two VA examinations to determine the etiology of any heart conditions in March 2012 and March 2016.  The March 2012 examination instructions required the examiner to provide diagnoses only pertaining to IHD.  The examiner noted the Veteran's May and June 2011 syncopal episodes, which resulted in his hospitalization and eventual pacemaker placement.  The diagnosis was a complete heart block, status post pacemaker placement, but the examiner stated there was no diagnosis of IHD.  However, the examiner failed to explain why the diagnosis of complete heart block did not constitute IHD, or why it was not indicative of a condition which may have constituted IHD.  As such, the Board finds this examination inadequate.    

During the March 2016 examination, the examiner noted the Veteran's diagnosis of severe bradycardia and the above-mentioned syncopal episodes and hospitalization.  Further, the examiner noted a cardiology note in the record, which indicated the etiology of the bradycardia was vasovagal.  The examiner concluded the diagnosis did not qualify as IHD without providing a full rationale for the conclusion.  In May 2016, the examiner provided a supplemental medical opinion.  The examiner noted a nuclear stress test dated July 2012 which showed ischemia, as well as an August 2012 cardiac catheterization which showed minimal coronary artery disease.  However, the examiner opined the findings of the two tests were not consistent with the definition of IHD. 

The Board finds the March 2016 VA examination and May 2016 medical opinion inadequate.  First, the examiner provided opinions without providing a complete rationale to support the conclusion rendering the opinions inadequate.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that conclusory, contradictory, or incomplete analysis is not adequate).  Second, the Board notes the examiner did not perform necessary diagnostic testing to diagnose or rule out IHD.  Rather, the examiner relied on evidence from 2011 and 2012, more than four years old, to support the opinions.  As such, given that the VA examinations are inadequate and the most recent evidence is more than four years old, the Board finds a new VA examination, in which proper diagnostic testing is performed, is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

 	2.  Afford the Veteran a VA examination by a VA 
cardiologist, to determine whether the Veteran warrants a diagnosis of ischemic heart disease (IHD), or any condition that constitutes IHD, at any point during the period of the claim.  The examiner should perform any tests, which the examiner, in his/her professional opinion, finds necessary to diagnose or rule out IHD, to include nuclear cardiac scan, stress echo, or cardiac catheterization.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all heart conditions that have been present during the period of the claim.  

With respect to each heart condition present during the period of the claim, based on a review of the Veteran's pertinent history, his statements, and the examination, the examiner should state an opinion as to whether each heart condition constitutes a diagnosis of IHD. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




